     LOUIS DEMAS
 1   Attorney at Law
     2713 E Street
 2   Sacramento, CA 95816-3221
     (916) 498-9055
 3
     RAYNA S. BECKER
 4   2217 Portmarnock Way
     Roseville, CA 95678
 5   (916) 773-0603
 6   Gary W. Gorski
     LAW OFFICES OF GARY W. GORSKI
 7   3017 Douglas Blvd., Suite 150
     Roseville, CA 95661
 8   (775) 720-1000
 9   Attorneys for Plaintiff John P. Morgan
10   McGREGOR W. SCOTT
     United States Attorney
11   VICTORIA L. BOESCH
     PHILIP A. SCARBOROUGH
12   Assistant United States Attorneys
     501 I Street, Suite 10-100
13   Sacramento, CA 95814
     Telephone: (916) 554-2700
14   Facsimile: (916) 554-2900
15   Attorneys for Defendant
     Secretary of Homeland Security
16

17
                                 IN THE UNITED STATES DISTRICT COURT
18                                 EASTERN DISTRICT OF CALIFORNIA
19

20   JOHN P. MORGAN,                                  CASE NO. 2:12-cv-1287 TLN DB

21                  Plaintiff,
                                                      ORDER DISMISSING PLAINTIFF’S
22          v.                                        AGE DISCRIMINATION CLAIMS AND
                                                      VACATING BENCH TRIAL
23   KEVIN K. McALEENAN, ACTING
     SECRETARY, U.S. DEPARTMENT OF                    Judge: Hon. Troy L. Nunley
24   HOMELAND SECURITY,                               Ctrm.: 2, 15th Floor

25                  Defendant.                        Trial:   May 20, 2019

26

27
                                                  1
28   ORDER DISMISSING
     AGE DISCRIMINATION CLAIMS
29   AND VACATING BENCH TRIAL

30
 1          Pending before the Court is the parties’ joint stipulation to dismiss plaintiff John P. Morgan’s

 2   age discrimination claims. The stipulation is APPROVED. Pursuant to Federal Rule of Civil

 3   Procedure 41(a)(1)(A)(ii), all claims brought by plaintiff against defendant in this action that arise

 4   under the Age Discrimination in Employment Act are hereby dismissed with prejudice. The bench

 5   trial currently set for May 20, 2019, is vacated.

 6          IT IS SO ORDERED.

 7
     Dated: May 15, 2019
 8

 9

10                                            Troy L. Nunley
11                                            United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                         2
28   ORDER DISMISSING
     AGE DISCRIMINATION CLAIMS
29   AND VACATING BENCH TRIAL

30
